Exhibit 99.5 14 May 2013 Queenco Leisure International Ltd. (unless the context requires otherwise, together with its subsidiaries and associated companies, the Company”, ”QLI” or the “Group”), Financial Results for the year ended 31 December 2012 Queenco Leisure International Ltd., the emerging markets developer and operator of casinos and entertainment centers, is pleased to report its financial results for the year ended 31 December 2012. Operating and Business Highlights · The Group's activities are adversely affected by the global economic crisis in general and the economic crisis in Greece in particular. As a result the Company was not able to meet its original repayment schedules of loans and credits received from its parent company, (Y.Z.) Queenco Ltd. (“Queenco”) and from a previous shareholder in Dasharta. During 2013 the Company received additional loans from Queenco amounting to NIS 3.5 million.So far, the Company has succeeded in reaching understandings with Queenco and the abovementioned previous shareholder regarding a rescheduling of the repayment schedules such that they will coincide with the Company's payment abilities. Company's management is of the opinion that they will succeed in the future, if needed, in rescheduling the repayment schedules of loans from both Queenco and the previous shareholder. The Group is continuing in the implementation of its cost savings plans and is in the process of expanding their scope, mainly in Rhodes, due to the decrease in revenues caused by the economic situation. In addition, the Company completed a share issuance during November 2012 (see below) and is examining options of bringing in strategic partners at different levels of activity. The Group is also in a process of realization of excess assets.As part of this process, the Company's airplane was sold during October 2012. The Company's ability to meet all its obligations in the foreseeable future is highly dependent on the Company's ability to successfully execute the above mentioned plans. The aforesaid, together with the above described matters raise substantial doubt about the Company's ability to continue as a going concern. · The Greek economic crisis has been prolonged although a new government was elected in September 2012: § The uncertainty further exacerbates the gaming results at Loutraki and Rodos. § A lower minimum wage and renegotiation of employees’ collective benefit agreements, may contribute to the Group's cost reduction scheme. · The Group has ended its involvement in Casino Palace following the dilution of its holdings in the Romanian asset and its subsequent insolvency proceedings: § The dilution formed part of the Group’s decision to strategically move away from Europe, towards South East Asia where the opportunities remain more lucrative. · The Group's strategy to diverse revenue mix is progressing: § Queenco Casino in Sihanoukville, Cambodia soft launched during the period, giving us a strong platform for the future. § Exploring online gaming in areas where the Group already operates continues to progress well. § Developments in future South East Asia projects form part of our long term strategy. · The Tender Offer by Queenco for newly issued shares in Queenco, which are listed on the TASE, did not enjoy enough support from our shareholders, but the Board continues to explore other options to return greater value to our shareholders. · Up until and including the Company's 2011 financial statements, the results of operations of Club Hotel Loutraki ("CHL"), which holds the Loutraki and Belgrade casinos, were proportionally consolidated into the Company's consolidated financial statements, by virtue of it being controlled by a chain of holding companies, in which the Company has a joint controlling interest, in accordance with IAS 31 – Interests in Joint Ventures. As a result of various disagreements between the major shareholders of these holding companies, an exceptional situation exists where the Company has the power to express its joint control in the holding companies but not in CHL, and therefore, its joint control in CHL has effectively ceased. Consequently, as of March 31, 2012, the Company's share in CHL can no longer be proportionally consolidated and has to be presented under the Equity Method as prescribed by IAS 28 – Investments in Associates. The proportional consolidation of CHL ceased commencing on 31 March, 2012. Accordingly, the Company's consolidated statements of comprehensive income (loss) include the proportionally consolidated profit and loss of CHL for the three months ended 31 March, 2012, while the Company's consolidated statements of financial position as at 31 March, 2012 include the investment in CHL under the equity method. · On 12 November 2012 the Company held an extraordinary general meeting of shareholders, which resolved to increase the authorized share capital of the Company from NIS 500,000,000, consisting of 500,000,000 ordinary shares, each having a nominal value of NIS 1.00, to NIS 800,000,000 consisting of 800,000,000 ordinary shares, each having a nominal value of NIS 1.00. · On 19 November 2012 the Company completed a rights issue, pursuant to which it issued 257,057,276 ordinary shares, par value NIS 1.00 each, of the Company (including through an over-subscription mechanism), for a total consideration of Euro 4,112,916. The new shares issued include shares represented by new 4,886,758 global depositary receipts (GDRs), each representing 10 ordinary shares, par value 1.00 each, of the Company. The new GDRs commenced trading on the London Stock Exchange shortly after consummation of the rights issue. Following the rights issue, the issued share capital of the Company is 610,511,030 ordinary shares with a nominal value of NIS 1.00 each. Financial Highlights for the year ended 31 December 2012 · Gross revenues were €43.7 million (2011: €107.1 million) · Net Revenues were €31.6 million (2011: €75.83 million) · EBITDA was negative €6.0 million (2011: negative €2.8 million) · Loss for the year was €39.5 million (2011: Loss of €23.2 million) · Cash and cash equivalents were €7.0 million as of 31 December 2012 Haim Assayag, Executive Chairman of QLI, commented on the results: “We have witnessed some progress in Greece, which in the long term will hopefully allow Greece to turn a corner, but uncertainty remains as to the terms of the country’s bailout conditions, which prevents Loutraki and Rodos from generating strong returns. The reduction in the minimum wage and renegotiation of employees’ collective benefit agreements is allowing us to reduce the cost base in these casinos, and to a degree we are able to lower headcount, but more needs to be done. “Following the dilution of our holdings in Casino Palace, Romania, the casino is being liquidated, allowing us to reduce the losses we have incurred in Romania, while at the same time shift our strategic focus towards South East Asia and away from Europe. The opening of Queenco Casino and Hotel in Sihanoukville, Cambodia, has shown some very promising signs and we remain excited by what we can achieve in Asia in the future. “Despite the decision to cancel the Tender Offer from Queenco we will continue to explore ways of generating returns for shareholders, as well as reduce the expense and complexity of operating two listed companies. "Finally, I would like to thank the shareholders and GDR holders who participated in our recent rights issue”. For further information about the Company please visit www.queenco.com or contact: Queenco Leisure International Ltd. Haim Assayag, Executive Chairman T: +972 (0)3 756 6555 Yigal Zilkha, CEO Chief Executive’s Review Introduction The Greek economic crisis has been prolonged by no firm decision from the Greece Government on the European bailout package, and this is creating yet further uncertainty, which is expected to adversely affect the gaming results at Loutraki and Rodos. The Greek Government’s decision to lower the National minimum wage is welcome and will alleviate some of the burden on costs throughout the Greek operations, in addition to the successful renegotiation of employees’ collective benefit agreements. That said, the terms of the country’s European bailout package have yet to be finalised and this is likely to prolong the situation further. As we reported during the year, the Group ended its involvement in Casino Palace following the dilution of its holdings, and subsequently the operation has closed until further notice. The Romania court has approved the commencement of bankruptcy proceedings, which are currently in progress. The dilution formed part of the Group’s decision to strategically move away from Europe towards South East Asia, in order to decrease the losses we had previously incurred. The strategy to diverse revenue mix remains on course having successfully soft launched Queenco Casino in Sihanoukville, Cambodia, among other things. Summary of financial performance Results for the year ended 31 December 2012 Gross revenues were €43.7 million (2011: €107.1 million), a decrease of 59.2% whilst net revenues decreased by 58.61% to €31.6 million (2011: €75.3 million), a decrease of €43.8 million, which is mainly due to the -consolidation of the Loutraki results for the 2011 2nd, 3rd and 4th quarters in the amount of €35.9 million (as opposed to the inclusion of the results under the equity method for the corresponding quarters in 2012) and to the decrease in win per visit and number of visits in 2012. Revenues continue to be suppressed by the prolonged economic crisis in Greece where the Group generates 94.8% of its gross revenue from its principal assets, Casino Loutraki and Casino Rodos. The decrease in win per visit and number of visits is putting pressure on EBITDA which remains negative at €6.0 million (2011: negative €2.8 million). The Company's net loss during the period amounts to €39.5 million (2011: €23.2 million). Cash and cash equivalents amounted to €7.0 million as of December 31, 2012. The Company's management is of the opinion that the Company has good chances of executing a major portion of its plans in a timely manner. Accordingly the Company's management is of the opinion that it's existing cash and the expected inflow of cash through the successful execution of its plans, will enable the Company to meet the needed cash levels required for the Group's operations and the payment of its obligations when due. Basic loss per share was 6.2¢ (2011: Loss (4.2¢)) and loss per GDR (each GDR representing 10 ordinary shares) were 62¢ (2011: Loss (42¢)). Operational Review Results by casino for the year ended 31 December 2012 and 2011: Casino Gross Gaming Revenue(EUR m) Net Revenue (EURm) EBITDA (EURm) Visits (000’s) Gross Win per Visit (EUR) QLI's Economic Interest Loutraki ) ) % Rodos % Belgrade ) 35 39 % Sasazu - - ) - % Cambodia - - ) - 14 - 62 - 70 % Club Hotel Casino Loutraki (“CHL”) Results for the year ended 31 December 2012 Gross gaming revenues for the year ended 31 December 2012 were €94.9 million (2011: €132.7 million), while net revenues were €67.6 million (2011: €93.6 million). Over the course of the Year Casino Loutraki generated negative EBITDA of €4.7 million (2011: negative €0.6 million EBIDTA), reflecting the continued distress in the Greek economy which is putting pressure on customers’ disposable income, visitor numbers and subsequently win per visit. Until the situation in the Eurozone is resolved, the effects on our customers, as well as our business are likely to remain challenging. Up until and including the Company's 2011 financial statements, the results of operations of CHL (which include Casino Beograd results) were proportionally consolidated into the Company's consolidated financial statements, by virtue of it being controlled by a chain of holding companies, in which the Company has a joint controlling interest.As a result of various disagreements between the major shareholders of these holding companies, an exceptional situation exists where the Company has the power to express its joint control in the holding companies but not in CHL, and therefore, its joint control in CHL has effectively ceased. Consequently, commencing on March 31, 2012, CHL's results are presented under the Equity Method as prescribed by IAS 28. The Company's consolidated statements of comprehensive income (loss) include the proportionally consolidated profit and loss of CHL for the three months ended 31 March, 2012; and the results for the 2nd 3rd and 4th quarters of 2012 are presented in share of results of an associated company in the amount of (€8.0) million. An impairment test made by the Company resulted in an impairment charge of €46.6 million in the group's consolidated statements of comprehensive income (for further information, see note 16 to the financial statements). Casino Beograd Results for the year ended 31 December 2012 Gross gaming revenues for the year ended 31 December 2012 were €7.9 million (2011: €9.4 million), whilst net revenues were €7.3 million (2011: €8.1 million). This decrease in revenues reflects the economic deterioration which is spreading throughout Europe and affecting other gaming markets including Serbia. Cost cutting measures have been implemented at Casino Beograd to improve efficiencies and to try and counteract the impact of the Eurozone crisis. Casino Rodos Results for the year ended 31 December 2012 As would be expected, revenues at Casino Rodos, the only casino located on the holiday island of Rhodes, continue to be impacted by the uncertainty in the Eurozone and the pending Greek decision on their bailout conditions. Gross gaming revenues amounted to €20.0 million (2011: €24.2 million) and net revenues amounted to €14.4 million (2011: €17.9 million) mainly due to a reduction in wins per visit which is attributed to visitors' lower disposable income. EBITDA generated for the year was at €0.04 million compared to EBITDA of €1.7 million for the previous period last year. Casino Rodos incurred a net loss during the year of €2.4 million (2011: loss of €1.2 million). SaSaZu (Prague) Results for the year ended 31 December 2012 During the year, the gross revenue at SaSaZu increased by 5.3%, and amounted to €5.0 million (2011: €4.7 million), and the Group is pleased to report a positive EBITDA of €0.2 million compared to negative EBITDA of €0.1 million for 2011, reflecting the successful marketing initiative the Group has implemented in 2012. Due to the success of the concept in the Czech Republic, the Group has planned to export the brand to other QLI operations, however due to the current economic climate in Europe, the Group is currently considering ways to implement the expansion. Queenco Casino, Sihanoukville During the year the Queenco Casino in Sihanoukville has gone through a soft launch and we are encouraged by the revenue generation that the Casino is currently creating for the Group. This further confirms our strategy to move away from European gaming markets and further explore the opportunities that South East Asia has to offer. As previously reported the Group has decided not to enter new developments in Europe but will continue to explore online gaming opportunities in the countries where it operates. Outlook The Greek economy remains stagnant and opportunities in Eastern Europe have also decreased since we first entered these markets, hence our decision to move away from European markets. We have begun to diversify our revenue mix in South East Asia with the opening of Queenco Casino in Sihanoukville and we will continue to explore opportunities there and in online gaming. Yigal Zilkha Chief Executive, Queenco Leisure International Limited 14 May 2013 QUEENCO LEISURE INTERNATIONAL LTD FINANCIAL STATEMENTS AS AT DECEMBER 31, 2012 QUEENCO LEISURE INTERNATIONAL LIMITED FINANCIAL STATEMENTS CONTENTS Page Independent Auditors' Report F-2 Financial Statements Consolidated Statements of Comprehensive Income (Loss) F-3 Consolidated Statementsof Financial Position F-4-F-5 Consolidated Statements of Changes in Equity F-6 Consolidated Cash Flow Statements F-7 Notes to the Consolidated Financial Statements F-8-F-54 Independent Auditors’ Report To the Shareholders of Queenco Leisure International Ltd. We have audited the accompanying consolidated statements of financial position of Queenco Leisure International Ltd. (“the Company”) and its subsidiaries (“the Group”) as at 31 December 2012 and 2011 and the related consolidated statements of comprehensive income (loss), consolidated statements of changes in equity and consolidated cash flow statements of the Group for the years ended 31 December 2012, 2011 and 2010. These financial statements are the responsibility of the Company’s management and Board of Directors. Our responsibility is to express an opinion on these financial statements based on our audits. We did not auditthe financial statementsof a consolidated company, whose assets constitute approximately 8 % of the total consolidated assets as of December 31, 2012, and whose revenues constitute approximately 18% of the total consolidated revenues for the year ended in that date. The financial statements of this company was audited by other auditors, whose audit report have been submitted to us, and our conclusion, insofar as it relates to the financial statements for this company, is based on the audit report of the other auditors. We conducted our audits in accordance with generally accepted auditing standards in Israel including those prescribed by the Auditors’ (Mode of Performance) Regulations (Israel), 1973. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management and Board of Directors, as well as evaluating the overall financial statements presentation. We believe that our audits and the report of other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the audit report of the other auditors, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Group as at 31 December 2012 and 2011, and the consolidated results of operations, changes in equity and cash flows of the Group for the years ended 31 December 2012, 2011 and 2010 in accordance with International Financial Reporting Standards. Without qualifying our opinion, we draw attention to the following issues: 1. Note 1.2 as to the financial condition of the Group and the uncertainty deriving from such condition. During the year ended December 31, 2012, the Company incurred a net loss of € 39 million and a negative cash flow from operations of € 3.6 million. As of that date, the Company's current liabilities exceeded its current assets by €2 million. These conditions, along with other matters described in the note, raise significant doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 1.2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. Note 1.3 as to the significant doubts regarding the ability of an associated company to continue its operations as a going concern. 3. Note 1.3 and 16 as to the uncertainties surrounding the preparation of the valuation of an associated company. 4. Note 32 to the financial statements as to certain disagreements the Company encountered with the co-shareholder of 50% in Vasanta , resulting in, among others, to a motion to approve a derivative claim requesting monetary remedies, as amended, of US$53.5 million was served against the Company. Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Limited Tel Aviv May 14, 2013 F-2 QUEENCO LEISURE INTERNATIONAL LTD Consolidated Statements of Comprehensive Income (Loss) (In thousands of €) Notes Year ended 31 December 2 0 1 2 2 0 1 1 2 0 1 0 Revenues 4 Operating costs Cost of revenues 5 ) ) ) Selling and marketing expenses 6 ) ) ) General and administrative expenses 7 ) ) ) Other operating expenses 8 ) ) ) Share of results of associated company 16 ) - - Impairment of investment in an associated company 16 ) - - Profit on deem disposal of subsidiary 16 - - Operating (loss) Investment income 9 Finance costs 10 ) ) ) Foreign exchange gain (loss) ) Loss before tax ) ) ) Tax benefit / (expense) 11 ) ) Loss from continued operations ) ) ) Loss from discontinued operations 12 ) ) ) Total profit (loss) for the year ) ) ) Other comprehensive income (loss) Realization of translation reserve due to the disposal and deem disposal of subsidiaries - - Exchange differences arising on translation of foreign operations ) ) Total comprehensive loss for the year ) ) ) Loss for the year attributable to: Equity holders of the parent ) ) ) Non-controlling interests ) Total comprehensive loss for the year attributable to: Equity holders of the parent ) ) ) Non-controlling interests ) Loss per share: (*) from continued operations – basic and diluted (₵) from discontinued operations – basic and diluted (₵) 13 ) ) ) (*) Restated to reflect share issuance as a result of exercise of rights (see note 1.1). F-3 QUEENCO LEISURE INTERNATIONAL LTD Consolidated Statements of Financial Position (In thousands of €) Notes As at 31 December 2 0 1 2 2 0 1 1 Non-current assets Intangible assets 14 Property, plant and equipment 15 Investment in an associated company 16 - Deferred tax assets 17 Other long term receivables 18 Total non-current assets Current assets Inventories Investments 2 77 Trade and other receivables 19 Cash and cash equivalents 20 Assets related to discontinued operations 12 - Non - current assets held for sale 21 Total current assets Total assets Current liabilities Accounts payable ) ) Current tax liabilities ) ) Other current liabilities 22 ) ) Bank overdraft and loans 23 ) Liabilities related to discontinued operations 12 - ) Total current liabilities ) ) Net current liabilities ) ) Total assets less current liabilities Non-current liabilities Long-term bank loans 23 ) ) Other long-term liabilities 24 ) ) Deferred tax liabilities 17 ) ) Provision for retirement benefits 25 ) ) Total non-current liabilities ) ) Net assets F-4 QUEENCO LEISURE INTERNATIONAL LTD Consolidated Statements of Financial Position (Cont.) (In thousands of €) As at 31 December Notes 2 0 1 2 2 0 1 1 Shareholders’ equity Share capital 26 Share premium Translation reserve Reserve for the waiver of options by acontrolling shareholder Other reserves 27 ) ) Accumulated deficit ) ) Equity attributable to equity holders of the parent Non-controlling interest Total Equity The financial statements were approved by the board of directors and authorised for issue on May 14 2013. They were signed on its behalf by: Haim Asayag Yigal Zilkha Arie Haviv Executive Chairman of the Board Chief Executive Officer, Director Controller F-5 QUEENCO LEISURE INTERNATIONAL LTD Consolidated Statements of Changes in Equity (In thousands of €) Share Capital Share Premium Translation reserve Reserve for the waiver of options by a controlling shareholder Other reserves Accumulated deficit Parent Non-controlling interest Total Equity Balance as at 1 January 2010 - ) ) Translation differences - Expenses resulting from grant of share options - Payment to the Municipality of Loutraki (Note 28) - ) ) Dividend - ) ) Net loss for the year - ) Balance as at 31 December 2010 - ) ) Realization of share options 18 - - - ) - - - Translation differences - - ) - - - ) ) ) Expenses resulting from grant of share options - Waiver of options by acontrolling shareholder - ) - - - Payment to the Municipality of Loutraki (Note 28) - ) ) Net loss for the year - ) Balance as at 31 December 2011 ) ) Share issuance ) - Translation differences - - ) - - - ) ) ) Share issuance to a non-controlling interest shareholder - ) - ) - Deem disposal of interest in a jointly controlled entity - ) Disposal of interest in a subsidiary - Expenses resulting from grant of share options - ) ) - ) Payment to the Municipality of Loutraki (Note 28) - ) ) Net loss for the year - ) Balance as at 31 December 2012 ) ) F-6 QUEENCO LEISURE INTERNATIONAL LTD Consolidated Cash Flow Statements (In thousands of €) Notes Year ended 31 December 2 0 1 2 2 0 1 1 2 0 1 0 Net cash - operating activities 29 ) ) ) Investing activities Interest received Purchase of property, plant and equipment ) ) ) Proceeds on sale of property, plant and equipment Purchase of other intangibles (1
